August 30, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals

                        CODIEM RENOIR WOOTEN, Appellant

NO. 14-11-00078-CR                            V.

                            THE STATE OF TEXAS, Appellee
                                ____________________

       This cause was heard on the transcript of the record. We have inspected the record
and find there was no error in the portion of the judgment finding guilt but there was
error in the punishment phase of the trial.

       The cause is therefore REVERSED and REMANDED for a new trial as to
punishment. The trial court shall commence the new trial as if a finding of guilt had been
returned and proceed to the punishment stage of the trial. We AFFIRM the remainder of
the judgment.

       We order this decision certified below for observance.